                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

JOSHUA STOCKTON                                                                                PLAINTIFF

v.                                  Case No. 4:17-cv-00782-KGB

TIM RYALS, et al.,                                                                      DEFENDANTS

                                                ORDER

        Before the Court are Proposed Findings and Partial Recommendation and Proposed

Findings and Recommendation, both submitted by United States Magistrate Judge Patricia S.

Harris (Dkt. Nos. 7, 21). No objections have been filed to either the Proposed Findings and Partial

Recommendation or the Proposed Findings and Recommendation, and the time for filing

objections has passed.

        The Court notes that the Proposed Findings and Recommendation were returned as

undeliverable (Dkt. No. 22). Mr. Stockton was warned that Local Rule 5.5(c)(2) of the Local

Rules of the Eastern and Western Districts of Arkansas require him “to promptly notify the Clerk

and the other parties . . . of any change in his or her address . . . .” (Dkt. No. 2, at 1).

        After careful consideration, the Court concludes that the Proposed Findings and Partial

Recommendation and Proposed Findings and Recommendation should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects (Dkt. Nos. 7, 21).

        Accordingly, the Court grants defendants’ motion for summary judgment (Dkt. No. 17).

Mr. Stockton’s claims are dismissed without prejudice.

        It is so ordered, this the 25th day of March, 2019.




                                                     Kristine G. Baker
                                                     United States District Judge
